NUMBER 13-09-00433-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


GABRIEL MARTINEZ,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 36th District Court
                       of San Patricio County, Texas.


                        MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Vela
               Memorandum Opinion by Justice Rodriguez

      Appellant Gabriel Martinez appeals from his conviction for two counts of sexual

assault of a child and two counts of indecency with a child. See TEX . PENAL CODE ANN .

§§ 21.11, 22.011 (Vernon Supp. 2009). Martinez pleaded not guilty, and the case was


                                          1
tried to a jury on May 26-27, 2009. The jury found Martinez guilty of all four counts. At the

punishment phase of the trial, Martinez pleaded true to the State's enhancement

allegations and was sentenced to fifty years' incarceration for each count and assessed

a $2,000 fine for count one; the sentences were ordered to run concurrently.

       Concluding that Martinez's "appeal in this cause is frivolous and without merit,"

counsel filed an Anders brief in which he reviewed the merits, or lack thereof, of the

appeal. We affirm.

                       I. COMPLIANCE WITH ANDERS V . CALIFORNIA

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Martinez's

court-appointed appellate counsel has filed a brief with this Court, stating that he has

"diligently reviewed the entire record in this cause and the law applicable thereto," and in

his professional opinion, "there are no grounds of error upon which an appeal can be

predicated." After discussing the jury trial, the punishment assessed, and applicable law,

counsel concludes that "no error by the trial court" or Martinez's trial counsel is "apparent

on the record." See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(orig. proceeding) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Martinez's counsel has, thus, carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment. Counsel has informed this Court that he

                                             2
has: (1) served a copy of the brief and his request to withdraw as counsel on Martinez; (2)

forwarded Martinez a copy of the record; and (3) informed Martinez of his right to file a pro

se response.1 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has passed,

and Martinez has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, Martinez's attorney has asked this Court for permission

to withdraw as counsel for Martinez. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he


        1
          The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (orig.
proceeding) (quoting W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                    3
must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw that was carried with the case on April 30, 2010. Within five days of the date

of this Court’s opinion, counsel is ordered to send a copy of the opinion and judgment to

Martinez and to advise Martinez of his right to file a petition for discretionary review.2 See

TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens,

206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                    NELDA V. RODRIGUEZ
                                                                    Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the 17th
day of June, 2010.




         2
           No substitute counsel will be appointed. Should Martinez wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4